Citation Nr: 0925251	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-20 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for left ear tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to November 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In March 2007, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of this 
hearing is associated with the claims file.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons explained below, the issue of entitlement to 
service connection for hearing loss is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.

FINDING OF FACT

The Veteran's tinnitus began during active service.


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

In light of the fully favorable finding with regard to the 
issue of entitlement to service connection for tinnitus, no 
further discussion of VCAA compliance is necessary.

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board notes that, with the exception of a November 1946 
service separation examination report, it has been shown that 
the Veteran's service treatment records are fire-related and 
therefore unavailable.  A January 2007 memorandum documents a 
formal finding of unavailability of his service treatment 
records and notes that all efforts to obtain such records 
have been exhausted and that further attempts would be 
futile.  The Board is mindful that, in a case such as this, 
VA has a heightened obligation to assist the Veteran in the 
development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Court has noted, however, that the second and third 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(2008), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing postservice 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  See Arms, 12 
Vet. App. at 193; Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  However, even under this regulation, medical 
evidence is required to demonstrate a relationship between a 
present disability and the continuity of symptomatology 
demonstrated if the condition is not one where a lay person's 
observations would be competent.  Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
Veteran, as a layperson is competent to testify as to the 
presence of the disorder.  See Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).  

The Veteran has testified as to the acoustic trauma he 
experienced during service and has stated that he has 
experienced tinnitus since 1946.  The Board notes the Veteran 
received a Combat Infantry Badge as a result of his service 
during World War II.  

In a March 2005 statement, the Veteran provided details to 
support his contentions of being exposed to acoustic trauma 
in service.  In October 1944, while participating in basic 
training at Fort Sill, Oklahoma with his company (Battery C, 
30th Battalion, 6th Regiment, Field Artillery Reserve Training 
Corps), he claims that the premature firing of a long barrel 
heavy field artillery gun blasted him several feet backwards, 
which caused ear pain and ringing.  In December 1944, while 
participating in special infantry training at Camp Bowie, 
Texas in preparation to join the 67th Armoured Infantry 
Battalion, he claims that he and his fellow soldiers fired 
excessive rounds of rifles, machine guns, pistols, bazookas, 
and mortars, which caused ear pain and ringing.  From January 
1945 through May 1945, while serving in France and Germany, 
he claims that he was exposed to noise from riding on half-
tracks and tanks and being exposed to booby traps, which 
resulted in ringing in his left ear, ear infection, and 
continuous ear pain.  In addition, he states that he and his 
company (Company B, 67th Armoured Infantry Battalion) were on 
the bridge from Sembach, Germany to Braunau, Austria on May 
7, 1945 at 2:00pm when the Germans blew up the Austrian side 
of that bridge.  The Veteran submitted newspaper articles as 
well as a labeled map to support his contentions pertaining 
to his combat service.

Private treatment records dated in the 1980's and 1990's 
reflect complaints of left ear tinnitus, and the Veteran 
testified as to the current presence of such.

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a) 
(West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2008).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2008).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Board finds the Veteran's testimony and statements to the 
effect that he suffered from tinnitus in service that has 
continued to the present to be consistent with his combat 
service and to be credible.  Further, tinnitus is a condition 
that is capable of lay observation.  Thus, after resolving 
all doubt in the Veteran's favor, the Board finds that the 
preponderance of the evidence supports a grant of service 
connection for tinnitus. 


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

While delay is regrettable, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims for service connection for bilateral hearing loss.

The Veteran's DD Form 214 for his first period of active 
service (from July 1944 to November 1945) reflects that his 
military occupational specialty was as a rifleman, and he 
received a Combat Infantry Badge.  The November 1946 service 
separation examination report did not show any evidence of 
hearing loss for the Veteran.  The results of a whispered 
voice test reflected normal hearing (15/15) bilaterally on 
that occasion.

One year after his discharge from active service, a November 
1947 VA treatment record noted that the Veteran had 
occasional throbbing pains in his ears.  In an August 1985 
private treatment record, audiological test results reflected 
sensorineural hearing loss.  This August 1985 private 
treatment record also noted a distorted quality in the left 
ear for the last few days, loud tinnitus in the left ear 
three to four days prior (but quieter at present), and a 
significant decrease in left ear hearing compared with 
audiological testing done in December 1977.  (The Board notes 
that evidence of such December 1977 testing is not of 
record.)  In an August 1997 private treatment record, 
audiological test results reflected hearing loss in both 
ears.  Private treatment records dated in October 2000, 
December 2003, and June 2004 all contain audiological test 
results reflecting hearing loss in both ears.

The Veteran underwent a VA audiological examination in June 
2005.  On that occasion, it was noted that he had military 
noise exposure consisting of artillery and small arms fire, 
and it was noted that he had no civilian occupational or 
recreational noise exposure.  The Veteran reported constant 
tinnitus in his left ear since 1946.  Audiological test 
results showed moderately-severe sensorineural hearing loss 
in his right ear and profound sensorineural hearing loss in 
his left ear.  The examiner noted that it would be very 
difficult to comment on the etiology of the Veteran's hearing 
problem as the claims file was unavailable for review.  In 
August 2005, the same VA examiner provided an addendum to the 
June 2005 examination report after reviewing the claims file.  
The examiner opined, based upon the evidence contained in the 
August 1985 private treatment record, that the Veteran's 
present hearing loss was not caused by noise exposure while 
in service.

In December 2005, the Veteran submitted an NA Form 13055 
containing his own account of all of his in-service treatment 
for ear drum damage.

At his March 2007 personal hearing, the Veteran reiterated 
that he participated in combat during active service and 
testified with regard to his alleged in-service acoustic 
trauma during such combat service as well as during basic 
training.  The Veteran stated that he had had continuous 
bilateral hearing loss since the military.  The Veteran's 
representative noted that the Veteran sought VA treatment in 
November 1947 and December 1947 for hearing loss problems and 
a distorted left ear drum.  The Veteran noted that he did 
seek private treatment for his ears beginning in 1948, but 
that all of these doctors are now dead and that his own 
attempts to get these records were not successful.

The June 2005 VA examiner did not contemplate the Veteran's 
claimed in-service noise exposure (to include combat 
participation) or the November 1947 VA treatment record 
(which noted occasional throbbing pains in the Veteran's 
ears) when he rendered an opinion regarding the etiology of 
the Veteran's current bilateral hearing loss.  For these 
reasons, the Board finds that a VA examination with medical 
opinion is necessary in order to fully and fairly evaluate 
the Veteran's claim for entitlement to service connection for 
bilateral hearing loss.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the Veteran to provide the 
names and addresses of all medical care 
providers who have evaluated or treated 
him for his bilateral hearing loss 
and/or left ear tinnitus since his 
discharge from active service in 
November 1946.  After securing any 
necessary release, the RO/AMC should 
obtain any records which are not 
duplicates of those contained in the 
claims file, to include the results of 
any private audiological testing 
performed in December 1977.  In 
addition, the RO/AMC should attempt to 
obtain any VA treatment records dated 
in 1947 from the Hines, Illinois, VA 
Medical Center, to include a search of 
archived records.

2.  After the above has been completed 
to the extent possible, schedule the 
Veteran for an audiological evaluation 
to determine the nature and extent of 
any bilateral hearing loss, and whether 
such disorder was possibly related to 
noise exposure (including from combat) 
in service.  The claims file must be 
provided to and reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies 
deemed necessary should be conducted, 
to specifically include audiometric 
testing.  

Following review of the claims file and 
examination of the Veteran, the 
examiner should opine as to: whether it 
is at least as likely as not (50 
percent probability or greater) that 
any current bilateral hearing loss is 
related to any incident of service, 
including combat noise exposure.  The 
examiner should consider the complaints 
of ear throbbing noted in the 1947 VA 
hospital report when rendering his/her 
conclusion.  A rationale for all 
opinions expressed should be provided.

3.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefits sought on 
appeal remain denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


